DISSENTING OPINION.
GBAYES, J.
I doubt somewhat whether there is merit in the constitutional question suggested in this record, but there may be, and such merit might appear upon an investigation of the question. But be that as it may, I do not concur in the opinion overruling the motion to vacate our order sending this case to the Court of Appeals. The constitutional question is lodged in the record. Such question is both new and novel. If it was ever here before, such fact has escaped my notice. With a live constitutional question in the record, the jurisdiction is in this court. I do-not agree to the proposition that it was not timely raised. For these reasons I dissent from the opinion of the majority.
Lamm, J., concurs in these views.